Citation Nr: 0011080	
Decision Date: 04/27/00    Archive Date: 05/04/00

DOCKET NO.  95-25 251	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for a back disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. R. Harryman, Counsel


INTRODUCTION

The veteran had active service from December 1943 to December 
1946.  

This case came before the Board of Veterans' Appeals (Board) 
on appeal from a decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Philadelphia, 
Pennsylvania, in July 1994 which found that new and material 
evidence had not been presented to reopen the veteran's claim 
for service connection for a back disorder.  


REMAND

In November 1998, the Board issued a decision that also found 
that no new and material evidence had been submitted to 
reopen the veteran's claim.  the veteran appealed the Board's 
decision to the United States Court of Appeals for Veterans 
Claims (Court).  Pursuant to an Appellee's Unopposed Motion 
for Remand and to Stay further Proceedings, the Court issued 
an Order in July 1999 vacating the Board's November 1998 
decision and remanding the case to the Board for further 
action in accordance with the Motion.  

The Motion set forth the medical and lay evidence that was of 
record at the time of the RO's initial denial of service 
connection for a back disorder in 1970, as well as the 
evidence that has been added to the record since then.  The 
Board denied service connection for a back disorder in 
December 1986 and rating decisions in December 1990 and 
January 1991 determined that new and material evidence had 
not been presented to reopen the veteran's claim.  The 
current appeal arose following receipt of an application to 
reopen the claim in June 1994 and the RO's July 1994 finding 
that no new and material evidence had been presented.  

The evidence that was previously of record included lay and 
medical statements, dated many years after the veteran's 
separation from service, many of which noted the veteran's 
report of back problems since the car accident in service.  
The newly received evidence consists of the veteran's 
testimony at a personal hearing, records of private treatment 
for back complaints in 1993 which included a diagnosis of 
chronic lumbar pain, a duplicate 1975 statement by a private 
physician, and a 1995 statement by another private physician 
noting that the veteran "has problems walking; he was hit 
with an automobile while in the Navy."  The 1993 medical 
records also note the veteran's report that he sustained a 
back injury when he was hit by a car in service in 1943.  

The Motion states that, "Given such evidence, it is not 
clear that Appellant's claim would have been unsuccessful, 
therefore remand is required."  The Motion essentially 
indicates that the newly presented evidence is new and 
material and that the veteran's service connection claim is 
reopened.  The Motion stated that, on Remand, the veteran 
should be permitted to submit additional evidence and 
argument.  Further, the Motion essentially states that the 
evidence presents a plausible claim for service connection.  
Because a plausible claim is a well grounded claim, the 
Motion has also determined that the veteran's claim is well 
grounded.  Murphy v. Derwinski, 1 Vet. App. 79, 81 (1990).  

Therefore, this case is REMANDED to the RO for the following 
additional actions:  

1.  With any needed signed releases from the 
veteran, the RO should request copies of up-to-date 
records of any examination or treatment, VA or non-
VA, that the veteran has received for a back 
condition.  All records so received should be 
associated with the claims file.  

2.  The RO should conduct any additional 
development of the evidence deemed indicated by the 
record.  

3.  Upon completion of all evidentiary development, 
the RO should consider the veteran's claim for 
service connection for a back disorder on the basis 
of all the evidence of record.  If action taken 
remains adverse to the veteran, he and his 
accredited representative should be provided a 
supplemental statement of the case discussing all 
of the evidence of record in conjunction with the 
pertinent law and regulations regarding service 
connection and they should be given an opportunity 
to respond.  

Thereafter, the case should be returned to the Board, if in 
order.  The veteran need take no action until otherwise 
notified, but he may furnish additional evidence and argument 
while the case is in remand status.  Kutscherousky v. West, 
12 Vet. App. 369 (1999); Quarles v. Derwinski, 3 Vet. App. 
129, 141 (1992); Booth v. Brown, 8 Vet. App. 109 (1995).  By 
this REMAND, the Board intimates no opinion, either legal or 
factual, as to any final determination warranted in this 
case.  The purpose of this REMAND is to obtain clarifying 
information and to provide the veteran with due process.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	C. W. Symanski
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


- 3 -


